Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 
35 U.S.C. 101 – Step 1 – Determination as to whether claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) -
In regard to claims 10-15 directed to “[a] computer-implemented method of designing a dental restoration” that uses “a computing device” for “receiving . . . a digital impression”, “generating a digital model”, “receiving . . . a restoration prescription”, “receiving motion data”, “generating interference model data” and “designing the dental restoration.” The “method” is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03).
In regard to claims 16-20, the claimed invention is directed to "[a] system for designing a dental restoration . . . comprising: a digital dental impression . . . ; motion data . . .; at least one processing device; and at least one memory device comprising computer readable instruction that, when executed by the processing device, perform operations comprising: receiving the digital dental impression . . . generating a digital dental model . . . receiving the motion data . . . generating a movement path . . . extracting an interference surface . . . generating an interference model . . . receiving a restoration prescription . . . generating . . . dental restoration data . . . and calculating a distance . . .”   The claimed “system” is within the 35 U.S.C. 101 statutory category of a “machine” (MPEP 2106.03) because it claims physical elements including a processing device and memory.
35 U.S.C. 101 – Step 2A Prong One - Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  
Claims 10-20 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgments (MPEP 2106.04(a)(2)(III).    More particularly, with respect to claim 10, the steps of “receiving” data (i.e. digital impression data, restoration prescription, and motion data) may all be done mentally (e.g. a dentist views the data including images and stores the data in his/her mind or on paper via paper and pencil).  The step of “generating a digital model of the dentition” may be done mentally (the dentist envisions a 3D model from the data or connects data dots via paper and pencil –coordinates and dimensions of a patient’s dentition may be determined and set forth in a numerical manner mentally).  The step of generating a movement path and interference model data by sweeping the digital model data along a movement path may be done mentally (the orthodontist envisions the movement and determines where teeth may interfere with one another or make such determinations via paper and pencil (e.g. the dentist calculates/determines where the digital model data interferes along the path described by the motion data)).  And finally, the step of designing the dental restoration based on the data and determinations may again be done mentally (the dentist envisions a design for the restoration or draws a design for the restoration via paper and pencil based on the data received and the interpretation of the data).   In dependent claims 11 and 12, the intended source of the optical measurement data fails to add any additional steps beyond those of 
It is noted that dentists have long practiced their trade/art of designing/determining the shape of dental restorations – well before the advent of computers – and are most certainly 
Finally, it is noted that the claimed method and computer operation are set forth in the claims with a high level of generality.  For example, there are no constraints on the accuracy of the dental models or motion data; the accuracy and level of detail for the movement path or interference model generations, or specifically how interference determinations are digitally manipulated to design the dental restoration.  The broad high level claims cover detailed highly defined dental restoration designs, as well as, roughly estimated dental restoration designs.  Such broad high levels of generality further support the mental process determination.
35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception into a Practical Application of that exception (MPEP 2106.04(d)).   
Method claim 10 requires the receiving of data (“digital impression”, “restoration prescription“ and “motion data”) at a “computing device” and at “a user interface” and appears to implicitly require the use of the “computing device” to perform the “generating” of the dentition digital model, movement path, and interference model data, as well as, the “designing the dental restoration” method steps.  The inclusion of the “computing device” and “user interface” amounts to an “additional element” beyond the “abstract idea”, however, there is no disclosure that the method steps/computer instructions improve the manner in which the processing unit operates (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the 
Claim 16 is directed to a “system” that includes “at least one processing device” and “at least one memory device”.  There is no disclosure that the “processing device” and “memory device” are anything other than generic computer components.   The inclusion of the “processing device” and “memory device” amounts to an “additional element” beyond the abstract idea, however, there is no disclosure that the “computer readable instructions” improve the manner in which the processing device/memory device operates (see MPEP 
35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   
As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgments which fall within the judicial exception.  The “computing device” and “user interface” of claim 10 and the “processing device” and “memory device” of claim 16 require at most nothing more than a general purpose computer processor/memory.  There is no disclosure in the written description that the computing device, user interface, processing device or memory device are anything more than generic computer components, nor is there any disclosure that the claimed method/computer instructions improve the manner in which the generic computer components operate.  The mere recitation in the claims of a generic conventional computer processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do 
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing data according to an algorithm.  The claimed method and system fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
 In response to the present rejection based on 35U.S.C. applicant argues that claims 10-20 require steps “that cannot practically be performed in the human mind and amount to significantly more than the judicial exception because the claims go beyond simply calculating numerical values using a generic computer” and that the steps of generating an interference model that includes an interference surface that defines a boundary for determining interference between the restoration and the patient’s dentition is not practical for a human mind to perform.  The examiner is not persuaded.  The “interference model” is not a physical model, but rather a broadly claimed virtual model existing in cyber space having no identified limitations on detail, precision, or accuracy.  The ordinary dentist has long been able to view a 
It is noted that with respect to claims 1-9, that the additional claimed elements of an impression apparatus and a motion capture apparatus (physical concrete elements) of the claimed system is deemed to present significantly more than the judicial exception, thus meeting the requirements of 35 U.S.C. 101.

Allowable Subject Matter
Applicant’s amendment/remarks regarding the 35 U.S.C. 103 rejection based on Imgrund et al (US 7,160,110) are found persuasive and the rejection withdrawn.  The double patenting rejection is withdrawn in view of the terminal disclaimer filed December 20, 2021.  Accordingly, claims 1-9 are allowed.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712